USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #:
xX

 

DATE FILED:_ 2/26/2020

 

NEUROSURGICAL ASSOCIATES, P.C.,

Plaintiff,
19-cv-11179 (LIL)
-y-

ORDER
BENJHAMIN GOLUB,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The Court has been informed that the parties have reached a settlement in principle in this
case (see Dkt. No. 14). Accordingly, it is hereby ORDERED that this action is DISMISSED
without costs and without prejudice to restoring the action to the Court’s calendar, provided the
application to restore the action is made within thirty (30) days of this Order. Any application to
reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.
Any pending motions are DISMISSED as moot, and all conferences and deadlines are

CANCELLED. The request for a two-week extension (Dkt. No. 14) is denied as moot.

SO ORDERED. at Ap ae 3
Dated: February 26, 2020 PA.

New York, New York LEWIS J. LIMAN
United States District Judge

 
